Case 2:18-cv-11442-CCC-SCM Document 74 Filed 03/03/20 Page 1 of 1 PageID: 4049



                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW JERSEY



     LUBOS NAPRSTEK,

           Plaintiff,                                     CIVIL ACTION NO.: 2:18-CV-11442-CCC-
                                                             SCM


     v.
                                                          Civil Action

     DITECH FINANCIAL LLC, et al.

           Defendants.




                        STIPULATION OF VOLUNTARY DISMISSAL OF ONLY


 TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL:

          I am the attorney for the Plaintiff in this matter and we voluntarily dismiss with prejudice

 ONLY defendants DITECH FINANCIAL LLC, DT HOLDINGS LLC, GREEN TREE

 SERVICING LLC, and WALTER INVESTMENT MANAGEMENT CO. from this case.



                                                                Respectfully,

                                                                _/s/ Joshua L. Thomas __
                                                                Joshua Thomas, Esq.

 DATED: March 3, 2020
